DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 3, 5, 20-21, 27-28 is/are objected to because of the following informalities:   
Claim 1, line 19, there should be a semicolon at the end.
Claim 1, lines 8-10, “from a closed pathway to a maximum flow pathway with a plurality of different flow rate pathways there between providing from a maximum adjuster flow rate to a zero flow rate”. Examiner suggested to rewrite the limitation so that the “closed pathway” provides “a zero flow rate” and the “maximum flow pathway” provide the “maximum adjuster flow rate”.
Claim 3, line 3, “a patient” should be amended as “the patient”.
Claim 5, line 3, “a closed pathway” should be amended as “the closed pathway”.
Claim 20, lines 13-15, “from a closed pathway to a maximum flow pathway with a plurality of different flow rate pathways there between providing from a maximum adjuster flow rate to a zero flow rate”. Examiner suggested to rewrite the limitation so that the “closed pathway” provides “a zero flow rate” and the “maximum flow pathway” provide the “maximum adjuster flow rate”.
Claim 21, line 3, “the at least first flexible flow rate tubing and adjustable flow rate controller” should be amended as  “the first flexible flow rate tubing and the adjustable flow rate controller”.
Claim 27, line 3, “the at least first flexible flow rate tubing and adjustable flow rate controller” should be amended as  “the first flexible flow rate tubing and the adjustable flow rate controller”.
Claim 28, line 2, “the at least first flexible flow rate tubing” should be amended as  “the first flexible flow rate tubing”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5, 8-14, 20-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Regarding claim 1, the phrase "providing a first flexible flow rate tubing having a first pre-defined flow rate, the first flexible flow rate tubing disposed between the reservoir and the inlet of the adjustable flow rate controller" in lines 12-14 and the phrase “providing a first flexible flow rate tubing having a length from a proximal end to a distal end and a first pre-defined flow rate generally established by a consistent internal diameter along the length to create a known flow rate for the liquid passing therethrough, the first flexible flow rate tubing disposed between the reservoir and the inlet of the adjustable flow rate controller” in lines 15-19 renders the claim indefinite because it is unclear. It is unclear because the limitations are duplicate.
Regarding claim 1, the phrase "a flow rate scale visually indicating variable flow rates from the maximum dosage flow rate to the zero flow rate" renders the claim indefinite because it is unclear whether “the maximum dosage flow rate” is the maximum dosage flow rate of the liquid or the maximum dosage flow rate of the controller. It is also unclear whether “the zero flow rate” is the zero flow rate of the entire system or the zero flow rate of the controller.
Regarding claim 1, the phrase "a maximum dosage flow rate for the liquid" in lines 3-4 and the phrase “a known maximum dosage flow rate for the liquid” in lines 26-27 renders the claim indefinite because it is unclear whether the limitations are the same as or different from each other.
Claim 1 recites the limitation "first pre-defined flow rate”" in line 31.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "liquid" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 8-14 are rejected by virtue of depending on claim 1.
Regarding claim 2, the phrase "the first pre-defined flow rate and the second pre-defined flow rate are selected to combine as the maximum dosage flow rate for the liquid when the maximum adjuster flow rate is an unrestrained flow rate" renders the claim indefinite because it is unclear. Claim 2 depends on claim 1 whereas claim 1 recites “the first pre-defined flow rate and the second pre-defined flow rate and the maximum adjuster flow rate cooperatively combine to be equal to the maximum dosage flow rate for the liquid”. The system is recited to comprise three components: a first flexible flow rate tubing, a second flexible flow rate tubing, and an adjustable flow rate controller; so how the combination of only two components is defined the maximum dosage flow rate while the other component is unrestrained. Also, since the adjustable flow rate controller has a length (which is the length of the internal fluid pathway between the inlet and the outlet) and an internal diameter along the length, it will provide a non-zero flow rate when it is unrestrained.
Claim 3 recites the limitation "liquid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the phrase "the first flexible flow rate tubing and the second flexile flow rate tubing determine the maximum delivery flow rate of liquid" renders the claim indefinite because it is unclear. Claim 3 depends on claim 1 whereas claim 1 recites “the combination of the first pre-defined flow rate and the second pre-defined flow rate and the maximum adjuster flow rate determine a maximum delivery flow rate of the liquid”. It is unclear how the combination of only the tubings determine the maximum delivery flow rate of the liquid while the adjustable flow rate controller is disposed between the two tubings. 
Regarding claim 20, the phrase "a maximum dosage flow rate for the liquid" in lines 3-4 and the phrase “a known maximum dosage flow rate for the liquid” in lines 8-9 renders the claim indefinite because it is unclear whether the limitations are the same as or different from each other.
Regarding claim 20, the phrase "a flow rate scale visually indicating variable flow rates from the maximum dosage flow rate to the zero flow rate" renders the claim indefinite because it is unclear whether “the maximum dosage flow rate” is the maximum dosage flow rate of the liquid or the maximum dosage flow rate of the controller. It is also unclear whether “the zero flow rate” is the zero flow rate of the entire system or the zero flow rate of the controller.
Claims 21-31 are rejected by virtue of depending on claim 1.
Claim 21 recites the limitation "the flow rate scale" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the phrase "the pre-defined flow rate of the first flexible flow rate tubing is selected at the maximum dosage flow rate for the liquid when the maximum adjuster flow rate is an unrestrained flow rate" renders the claim indefinite because it is unclear. Claim 22 depends on claim 20 whereas claim 20 recites “the pre-defined flow rate and the maximum adjuster flow rate cooperatively combining to be equal to the maximum dosage flow rate for the liquid”. The system is recited to comprise two components: a first flexible flow rate tubing and an adjustable flow rate controller; so how the first tubing is selected at the maximum dosage flow rate for the liquid while the combination of the tubing and the controller is equal to the maximum dosage flow rate when the controller is unrestrained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783